                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

Donald J. Trump, Candidate for President         )
of the United States of America,                 )
                                                 )
                                                 )
             Plaintiff,                          )
                                                 )
vs.                                              ) Case No. 2:20-cv-01785-BHL
                                                 )
                                                 )
The Wisconsin Elections Commission, and          )
its members, Ann S. Jacobs, Mark L.              )
Thomsen, Marge Bostelman, Dean                   )
Knudson, Robert F. Spindell, Jr., in their       )
official capacities, Scott McDonell in his       )
official capacity as the Dane County Clerk,      )
George L. Christenson in his official            )
capacity as the Milwaukee County Clerk,          )
Julietta Henry in her official capacity as the   )
Milwaukee Election Director, Claire              )
Woodall-Vogg in her official capacity as the     )
Executive Director of the Milwaukee              )
Election Commission, Mayor Tom Barrett,          )
Jim Owczarski, Mayor Satya Rhodes-               )
Conway, Maribeth Witzel-Behl, Mayor Cory         )
Mason, Tara Coolidge, Mayor John                 )
Antaramian, Matt Krauter, Mayor Eric             )
Genrich, Kris Teske, in their official           )
Capacities; Douglas J. La Follette,              )
Wisconsin Secretary of State, in his official    )
capacity, and Tony Evers, Governor of            )
Wisconsin, in his Official capacity.             )
                                                 )

             Defendants.



      SUBMISSION OF UNPUBLISHED AUTHORITY CITED IN
  PLAINTIFF'S CONSOLIDATED MEMORANDUM IN OPPOSITION TO
    MULTIPLE DEFENDANTS’ MOTIONS FOR ATTORNEYS’ FEES



                                      1
       Case 2:20-cv-01785-BHL Filed 07/12/21 Page 1 of 3 Document 165
    Plaintiff-Appellant Donald J. Trump, Candidate for President of the United

States of America, pursuant to Civil L.R. 7(j), tenders this Submission of

Unpublished Authority with the following unpublished orders attached hereto and

cited on page 4, n.10 and on page 35, n.33 of his Consolidated Memorandum in

Opposition to Multiple Defendants’ Motions for Attorneys’ Fees filed simultaneously

herewith:

   1. Unpublished Order of the United States Court of Appeals for the Fifth
      Circuit in Texas Alliance for Retired American; Sylvia Bruni; DSCC; DCCC v.
      Ruth Hughs, Case No. 20-40643 (March 11, 2021).

   2. Unpublished Order of the United States Court of Appeals for the Fifth
      Circuit in Texas Alliance for Retired American; Sylvia Bruni; DSCC; DCCC v.
      Ruth Hughs, Case No. 20-40643 (June 30, 2021).



DATE: July 12, 2021

                                 Respectfully Submitted,

                                 KROGER, GARDIS & REGAS, LLP


                                 /s/ William Bock, III
                                 William Bock III, Indiana Attorney No. 14777-49
                                 James A. Knauer, Indiana Attorney No. 5436-49
                                 Kevin D. Koons, Indiana Attorney No. 27915-49
                                 KROGER, GARDIS & REGAS, LLP
                                 111 MONUMENT CIRCLE, SUITE 900
                                 INDIANAPOLIS, IN 46204
                                 PHONE: (317) 692-9000

                                 Counsel for Plaintiff-Appellant Donald J. Trump,
                                 candidate for President of the United States




                                       2
        Case 2:20-cv-01785-BHL Filed 07/12/21 Page 2 of 3 Document 165
                          CERTIFICATE OF SERVICE

      A copy of the foregoing document was served upon all parties’ counsel of
record via this Court’s CM/ECF service on this 12th day of July, 2021.


                                      /s/ William Bock, III




                                      3
       Case 2:20-cv-01785-BHL Filed 07/12/21 Page 3 of 3 Document 165
